United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2452MN
                                   _____________

Cloverdale Foods of Minnesota, Inc.,   *
                                       *
                   Appellant,          * Appeal from the United States
                                       * District Court for the District
      v.                               * of Minnesota.
                                       *
Pioneer Snacks, Inc., a Michigan       *     [UNPUBLISHED]
corporation,                           *
                                       *
                   Appellee.           *
                                 _____________

                            Submitted: October 20, 1997
                                Filed: October 30, 1997
                                 _____________

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Cloverdale Foods of Minnesota, Inc. (Cloverdale) appeals from the adverse
decisions of the jury and the judge in this diversity action. Cloverdale raises several
contentions related to the admissibility of evidence offered by Pioneer Snacks, Inc.
(Pioneer), the ruling on Cloverdale's motion to sanction Pioneer for discovery
violations, and the sufficiency of the evidence to support the jury's verdict. Because
the parties' submissions show they are thoroughly familiar with the issues before this
court and our review involves the application of established principles of law in a fact-
intensive case, we conclude that an extensive discussion would serve no useful
purpose. Having considered the record, the briefs, and the parties' arguments, we reject
Cloverdale's allegations of reversible trial error and we are satisfied the record supports
the verdict. We thus affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-